t c summary opinion united_states tax_court joseph palisi and lisa palisi petitioners v commissioner of internal revenue respondent docket no 3384-15s filed date joseph palisi pro_se deborah aloof for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and accuracy-related_penalties on petitioners’ federal_income_tax for and as follows year deficiency sec_6662 dollar_figure dollar_figure big_number big_number penalty after concessions by the parties and without regard to adjustments that are mechanical or in petitioners’ favor the issues for decision are whether petitioner joseph palisi underreported gross_receipts by dollar_figure on his schedule c for after respondent’s concession see supra note and by dollar_figure on his schedule c for and unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended and in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar respondent concedes a reduction of dollar_figure from the amount determined in the notice_of_deficiency to gross_receipts on schedule c profit or loss from business for petitioners concede a reduction to cost_of_goods_sold of dollar_figure on schedule c for and receipt of unreported interest_income of dollar_figure for whether petitioners are liable for accuracy-related_penalties under sec_6662 for and background some of the facts have been stipulated and they are so found the court incorporates by reference the parties’ stipulation of facts and accompanying exhibits joseph palisi petitioner and lisa palisi mrs palisi collectively petitioners resided in the commonwealth of virginia at the time that the petition was filed with the court during the years in issue petitioner worked as a steam fitter and mrs palisi was not employed outside the home also during the years in issue petitioner owned a sole_proprietorship aaron arms llc aaron arms whose business principally involved the selling of firearms at gun shows throughout virginia aaron arms accepted customer payments in the form of cash personal checks and credit cards mrs palisi did not appear at trial and did not sign the stipulation of facts accordingly the court will dismiss this action as to her pursuant to respondent’s oral motion to dismiss for lack of prosecution see rule b however entry of the order of dismissal against mrs palisi will be deferred so that the decision as to her will be consistent with the decision as to petitioner petitioner did not maintain adequate books_or_records for aaron arms reflecting income and expenses in petitioners maintained multiple bank accounts with both pnc bank and branch banking trust co petitioners timely filed a joint federal_income_tax return for each of the years in issue petitioners signed each of the returns at the bottom of page of petitioners’ form_1040 u s individual_income_tax_return in the section labeled paid preparer use only the phrase self prepared appears without any further specification or detail at the bottom of page of petitioners’ form_1040 the section labeled paid preparer use only is blank without any entry petitioners attached to their and tax returns schedules c for aaron arms as relevant petitioner reported on the schedule c for gross_receipts of dollar_figure negative gross_income of dollar_figure and a net_loss of dollar_figure as relevant petitioner reported on the schedule c for gross_receipts of dollar_figure gross_income of dollar_figure and a net_loss of dollar_figure after filing their income_tax return petitioners submitted two amended returns for that year petitioners signed each amended_return the returns are also signed by a third party as a purported paid preparer however the phrase self prepared appears on the line for firm’s name or yours if self-employed petitioners attached a schedule c for aaron arms to each of the amended returns for as relevant on the schedule c attached to the first amended_return petitioner reported gross_receipts of dollar_figure and gross_income of dollar_figure and claimed a net_loss of dollar_figure as relevant on the schedule c attached to the second amended_return petitioner reported gross_receipts of dollar_figure and gross_income of dollar_figure and claimed a net profit of dollar_figure notably on the schedule c attached to the second amended_return petitioner increased gross_receipts by dollar_figure compared with the amount reported on the schedule c attached to their original return ie dollar_figure - dollar_figure respondent did not accept and process either of petitioners’ amended returns the internal_revenue_service examined petitioners’ and federal_income_tax returns for respondent performed a bank_deposits analysis and determined that petitioner had received unreported income from aaron arms in the following amount total deposits dollar_figure less nontaxable transfer deposits - big_number balance big_number less gross_receipts reported on the return1 - big_number unreported income big_number 1includes net wages net pensions interest and unemployment as well as reported gross_receipts in date respondent sent petitioners a notice_of_deficiency as relevant respondent increased petitioner’s schedule c gross_receipts by dollar_figure for on the basis of the aforementioned bank_deposits analysis for respondent increased petitioner’s schedule c gross_receipts by dollar_figure on the basis of the gross_receipts reported on the schedule c attached to petitioners’ second amended_return additionally respondent determined that petitioners were liable for both years for accuracy-related_penalties under sec_6662 and b and on the basis of both negligence or disregard of rules or regulations and substantial_understatement_of_income_tax in response to the notice_of_deficiency petitioners filed a timely petition for redetermination with the court in due course the case was tried at the end of the trial the court ordered one round of seriatim briefs respondent filed a brief in contrast petitioners did not when a party fails to file a brief after being ordered to do so such a failure has been held by the court to justify the dismissal of all issues as to which the nonfiling party has the burden_of_proof see rule 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir nevertheless the court may choose as it does here not to exercise its discretion to dismiss the case and instead proceed on the merits discussion in general the commissioner’s determination in a notice_of_deficiency is presumed to be correct and the taxpayer bears the burden to show otherwise rule a 503_us_79 290_us_111 although the burden may shift to the commissioner under sec_7491 if certain requirements are satisfied petitioners have not alleged that the section applies and the record does not support its applicability i gross_receipts for in the present case respondent reconstructed petitioners’ income because petitioner did not maintain adequate books_and_records for aaron arms see sec_446 92_tc_661 40_tc_30 see also 54_tc_1530 in so doing respondent used the bank_deposits method which has long been sanctioned by the courts as an acceptable method of income reconstruction see 64_tc_651 aff’d 566_f2d_2 6th cir see also 96_tc_858 aff’d 959_f2d_16 2d cir a bank deposit is prima facie evidence of income dileo v commissioner t c pincite 87_tc_74 the bank_deposits method assumes that all of the money deposited into a taxpayer’s accounts is taxable_income unless the taxpayer can show that the deposits are nontaxable see dileo v commissioner t c pincite see also 335_f2d_671 5th cir the commissioner is not required to show a likely source_of_income when using the bank_deposits method but the commissioner is obliged to take into account any nontaxable item or deductible expense that is known to him or her see price f 2d pincite tokarski v commissioner t c pincite after the commissioner reconstructs a taxpayer’s income using the bank_deposits method the taxpayer bears the burden of proving error 102_tc_632 dileo v commissioner t c pincite and the taxpayer may do so by proving that a deposit is nontaxable clayton v commissioner t c pincite omar v commissioner tcmemo_2015_238 at petitioner does not challenge respondent’s bank_deposits analysis other than to contend that it overstates his gross_receipts for petitioner contends that respondent’s bank_deposits analysis does not take into account his manual bank transfers and redeposits the court largely accepts petitioner’s testimony which we found generally credible that on various dates in he manually withdrew money from one bank account and subsequently deposited such money or a portion thereof into another of his multiple bank accounts although respondent’s bank_deposits analysis credits petitioner with redeposits the court finds that the analysis understates the magnitude of such redeposits mindful as we are of the recordkeeping requirements of sec_6001 and the regulations promulgated thereunder that require taxpayers to maintain records sufficient to permit verification of income see sec_1_6001-1 e income_tax regs and using our best judgment based on available documentary_evidence and the record as a whole we conclude that petitioner had unreported gross_receipts of dollar_figure for see 39_f2d_540 2d cir buske v commissioner tcmemo_1998_29 applying cohan to determine amount of unreported income kale v commissioner tcmemo_1996_197 same alanis v commissioner tcmemo_1995_263 holding that in cases of unreported income it may be appropriate for the court to make estimates of the amount of income that the taxpayer has failed to report applying the cohan principle smith v commissioner tcmemo_1993_548 applying cohan to adjust both bank_deposits and nontaxable items in reconstructing income ii gross_receipts for statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating they are wrong pratt v commissioner tcmemo_2002_279 slip op pincite citing 412_f2d_800 3d cir aff’g tcmemo_1968_126 62_tc_739 aff’d without published opinion 521_f2d_1399 3d cir and rankin v commissioner tcmemo_1996_350 aff’d 138_f3d_1286 9th cir in the notice_of_deficiency respondent increased petitioner’s gross_receipts for by dollar_figure ie the difference between the gross_receipts reported on the schedule c attached to the original return dollar_figure and the gross_receipts reported on the schedule c attached to the second amended_return dollar_figure petitioners do not contend nor is there evidence in the record demonstrating that the schedule c attached to the second amended_return is inaccurate accordingly the court regards such schedule c as an admission that petitioner had gro sec_5 as previously stated respondent did not accept and process petitioners’ amended returns however because petitioners signed those returns and submitted them to respondent the court regards statements made therein as admissions subject_to the blackletter law discussed supra p see brown v commissioner tcmemo_2014_167 at receipts from aaron arms of dollar_figure for the court therefore sustains respondent’s determination that petitioner underreported gross_receipts by dollar_figure for that year ie dollar_figure - dollar_figure iii accuracy-related_penalty as relevant herein sec_6662 and b and imposes a penalty equal to of the amount of any underpayment attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 regarding negligence and d regarding substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code specifically including the failure to maintain adequate books_and_records see sec_6662 sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 by definition an understatement generally is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 with respect to a taxpayer’s liability for the penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to produce sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner satisfies the burden of production the taxpayer must produce persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite higbee v commissioner t c pincite respondent established that petitioner failed to maintain adequate_records for aaron arms accordingly respondent has satisfied his burden of production see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the decision whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax given the magnitude of unreported gross_receipts for the two years in issue the substantial_understatement_of_income_tax that likely exists for each such year would also serve to satisfy respondent’s burden of production however given our finding that petitioner failed to maintain adequate books_and_records for aaron arms the computational matter regarding whether a substantial_understatement exists need not be addressed by the parties in a rule computation regs generally the most important factor in so deciding is the extent of the taxpayer’s effort to assess the proper tax_liability id petitioner has not satisfied his burden of persuasion with respect to reasonable_cause and good_faith at trial petitioner had little to say about this issue other than to state that a tax_return_preparer had been consulted however neither the nor original return is signed by a tax_return_preparer indeed both such returns state that they are self-prepared and are signed by petitioners moreover petitioner did not call any_tax return preparer as a witness at trial and did not provide any evidence to support a finding of reasonable reliance on a return preparer see 6_tc_1158 aff’d 162_f2d_513 10th cir see also 94_tc_473 setting forth the requirements to establish good-faith reliance on the advice of a tax_return_preparer thus on the record before us the court is unable to conclude that in some circumstances a taxpayer’s reliance on a competent and experienced accountant or other preparer in the preparation of the taxpayer’s return may constitute reasonable_cause and good_faith to show good-faith reliance however the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was a result of the preparer’s mistakes 94_tc_473 see also 68_f3d_868 5th cir aff’g tcmemo_1993_634 57_tc_781 the ultimate continued petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalties under sec_6662 for the years in issue iv conclusion in sum the court holds that petitioners had unreported gross_receipts of dollar_figure for and dollar_figure for although petitioner did not expressly raise or argue the matter at trial the court notes that there is no persuasive evidence in the record demonstrating that petitioners are entitled to either a schedule c adjustment in their favor for cost_of_goods_sold other than the modest amount for that respondent allowed in the notice_of_deficiency or additional schedule c deductions other than those respondent allowed for both years in the notice_of_deficiency the court also holds that petitioners are liable for the accuracy-related_penalties for and in so holding the court has considered all of the arguments advanced by the parties and to the extent not expressly addressed the court concludes that continued responsibility for a correct return lies with the taxpayer who must at least furnish the necessary information to his agent who prepared the return those arguments are without merit irrelevant or moot to reflect our disposition of the disputed issues as well as the parties’ concessions an order granting respondent’s motion to dismiss for lack of prosecution as to petitioner lisa palisi and decision under rule will be entered see supra note
